


FIRST AMENDMENT TO
EASEMENTS AND COVENANTS AGREEMENT


THIS FIRST AMENDMENT TO EASEMENTS AND COVENANTS AGREEMENT (this "First
Amendment") is entered into as of November 19, 2013, by and between MIRALOMA
BORROWER CORPORATION, a Delaware corporation ("MBC"), TCAM CORE PROPERTY FUND
OPERATING LP, a Delaware limited partnership ("TCAM"), and LA PALMA/MILLER
OWNER, LLC, a Delaware limited liability company ("La Palma"), and, with
reference to the following Recitals:
A.MBC, as the successor-in-interest to PACIFIC SUNWEAR OF CALIFORNIA, INC., a
California corporation ("PacSun"), is the owner of that certain real property
located in the City of Anaheim, County of Orange, State of California, as more
particularly shown and described on Exhibit A attached hereto, consisting of two
parcels, one located at 3450 East Miraloma Avenue and identified on Exhibit A
attached hereto as the "Office Property"), and the other an approximately 1.13
acre parcel identified on Exhibit A and referred to as the "Prior PacSun
Additional Parking"). The Office Property and the Prior PacSun Additional
Parking are sometimes hereinafter collectively referred to as the "Prior PacSun
Property" and are more particularly described in Exhibit A attached hereto.
B.TCAM, as successor-in-interest to EAST MIRALOMA DC, LLC, a Delaware limited
liability company ("East Miraloma"), is the owner of certain real property
immediately adjacent to the PacSun Property and located at 3454 East Miraloma
Avenue, in the City of Anaheim, County of Orange, State of California, as more
particularly shown and described in Exhibit B attached hereto, and is sometimes
referred to herein as the "East Miraloma Property."
C.La Palma owns that certain real property located in the City of Anaheim,
County of Orange, State of California, as more particularly shown and described
on Exhibit C attached hereto, and as recently reconstituted pursuant to that
certain Lot Line Adjustment No. LLA-0000702 dated July 10, 2013 and recorded
August 14, 2013 as Instrument No. 2013-000481202 ("Lot Line Adjustment No.
LLA-0000702") and is now more particularly described and shown on Exhibit C
attached hereto (the "Prior La Palma Property").
D.PacSun, East Miraloma and La Palma have previously entered into that certain
Easements and Covenants Agreement dated as of November 13, 2008 and recorded on
November 21, 2008 as Instrument No. 2008-000545184 (the "ECA") in the Official
Records of Orange County, California (the "Official Records"), wherein PacSun,
East Miraloma and La Palma established certain access, utility and other
easements over the Prior PacSun Property, the East Miraloma Property and the
Prior La Palma Property and established certain covenants, conditions and
restrictions to benefit and burden the PacSun Property and the East Miraloma
Property, all as more particularly set forth in the ECA.
E.Concurrently herewith, (1) the lot lines for the Prior PacSun Additional
Parking and the Prior La Palma Property are being adjusted pursuant to that
certain Lot Line Adjustment No. LLA-0000703 dated as of August 21, 2013 and
recorded on November 15, 2013 as Instrument No. 2013-000632560 in the Official
Records (the "Lot Line Adjustment"); (2) La Palma has executed that certain
Grant Deed dated as of August 29, 2013 and recorded on November 15, 2013 as
Instrument No. 2013-000632561 in the Official Records (the "La Palma Transfer
Deed"), in favor of MBC, and (3) MBC has executed that certain Grant Deed dated
as of October 17, 2013 and recorded on November 15, 2013 as Instrument No.
2013-000632562 in the Official Records (the "MBC Transfer Deed"), in favor of La
Palma.
F.The La Palma Transfer Deed conveys to MBC that certain real property
comprising a portion of the Prior La Palma Property more particularly described
and shown in Exhibit A-2 attached hereto (the "Replacement Property"). Following
the Lot Line Adjustment and the conveyance effected by the La Palma Transfer
Deed, that certain real property owned by MBC known as "Parcel 3 of Lot Line
Adjustment No. LLA-0000703," more particularly described and shown on Exhibit
A-1 (the "PacSun Additional Parking"), and the Office Property will constitute
the "PacSun Property," which PacSun Property is more particularly described in
Exhibit A-1 attached hereto.




--------------------------------------------------------------------------------




G.The MBC Deed conveys to La Palma that certain real property comprising a
portion of the Prior PacSun Additional Parking more particularly described and
shown in Exhibit C-2 attached hereto (the "Released Property"). Following the
Lot Line Adjustment and the conveyance effected by the MBC Transfer Deed, that
certain real property owned by La Palma will be the real property more
particularly described in Exhibit C-1 attached hereto and is sometimes
hereinafter referred to as the "La Palma Property."
H.La Palma has executed that certain Grant Deed dated as of August 29, 2013 and
recorded on November 19, 2013 as Instrument No. 2013-000636428 in the Official
Records (the "La Palma Conforming Deed"), in favor of La Palma in order to
confirm ownership of the La Palma Property, as affected by the Lot Line
Adjustment and the MBC Transfer Deed, and MBC has executed that certain Grant
Deed dated as of October 17, 2013 and recorded on November 19, 2013 as
Instrument No. 2013-000636429 in the Official Records (the "MBC Conforming
Deed"), in favor of MBC in order to confirm ownership of the PacSun Property, as
affected by the Lot Line Adjustment and the La Palma Transfer Deed.
I.MBC, TCAM and La Palma desire to further amend the ECA as more particularly
set forth herein.
NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference), and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.
Definitions. All initially-capitalized terms not otherwise defined herein shall
have the meanings set forth in the ECA unless the context clearly indicates
otherwise. References to "the Agreement" or "this Agreement" in the ECA or in
this First Amendment shall mean and refer to the ECA, as amended by this First
Amendment.

2.
Acknowledgment of Successors-In-Interest. The parties hereto acknowledge that
(a) MBC has succeeded to all of the rights and obligations of PacSun under the
Agreement; (b) TCAM has succeeded to all of the rights and obligations of East
Miraloma under the Agreement; (c) all references to "PacSun" as a party in the
Agreement shall be deemed to refer to MBC as successor-in-interest to PacSun,
and any successors or assigns of MBC as owner of the PacSun Property; (d) all
references to "East Miraloma" as a party in the Agreement shall be deemed to
refer to TCAM as successor-in-interest to East Miraloma, and any successors or
assigns of TCAM as owner of the East Miraloma Property; and (e) all references
to "La Palma" as a party in the Agreement shall be deemed to refer to La Palma,
and any successors or assigns of La Palma as owner of the La Palma Property.

3.
PacSun Additional Parking; PacSun Property. From and after the date hereof, all
references to the "PacSun Additional Parking" in the Agreement shall be deemed
to refer to the PacSun Additional Parking referenced in this First Amendment and
described and shown on Exhibit A-1 attached to this First Amendment and all
references to the "PacSun Property" in the Agreement shall be deemed to refer to
the PacSun Property referenced in this First Amendment, comprised of the Office
Property and the PacSun Additional Parking referenced in this First Amendment
and described and shown on Exhibit A-1 attached to this First Amendment.

4.
La Palma Property. From and after the date hereof, all references to the "La
Palma Property" in the Agreement shall be deemed to refer to the La Palma
Property referenced in this First Amendment and described and shown on Exhibit
C-1 attached to this First Amendment.

5.
Termination of the Boeing Lease and the Boeing Fitness Lease. La Palma hereby
confirms that the Boeing Lease and the Boeing Fitness Lease have both terminated
and are of no further force or effect.

6.
MBC Utility Easement Area [Section 1.1(A) of the Agreement]. The following is
hereby added to the end of Section 1.1(A) of the ECA:

MBC hereby grants and conveys, for the benefit of the La Palma Property and all
owners and permitees of the La Palma Property, a non-exclusive, perpetual
easement in, to, over, under, along and across those portions of the PacSun
Additional Parking as described and shown in




--------------------------------------------------------------------------------




Exhibit D-1 attached to the First Amendment ("MBC Utility Easement Areas") and
necessary for the operation, flow, passage, use, maintenance, connection,
repair, replacement and removal of underground facilities and systems for the
transmission of utility services serving the La Palma Property, including,
without limitation, any above-ground transformers and irrigation system controls
("MBC Utility Lines"). Prior to entering and performing any work within the MBC
Utility Easement Areas, La Palma shall obtain the prior written consent of MBC,
not to be unreasonably withheld, conditioned or delayed; provided, however, that
such consent shall not be required in the event of an Emergency Condition
affecting the PacSun Additional Parking or the La Palma Property provided notice
as is reasonable in the circumstances shall be provided. MBC reserves the right
to use the surface of the MBC Utility Easement Areas; provided, however, MBC
shall not construct any permanent improvements (other than paving, curb and
gutter and landscaping) in the MBC Utility Easement Areas nor otherwise
unreasonably interfere with La Palma's rights hereunder to the MBC Utility
Easement Areas. Notwithstanding the foregoing, MBC reserves the right to modify
the location of the MBC Utility Easement Areas within the PacSun Additional
Parking from time to time at MBC's sole cost and expense so long as such
relocation does not unreasonably interfere with La Palma's utility service as a
result of such relocation of the MBC Utility Easement Areas. Without limiting
the foregoing, La Palma may grant and assign all or any portion of its rights
under this Section to utility service providers serving the La Palma Property.
Subject to La Palma's performance of its maintenance obligations with respect to
the PacSun Additional Parking under Section 3.3 of the Agreement, the exercise
of La Palma's rights with respect to the use of the MBC Utility Easement Areas
shall not unreasonably interfere with the use of the surface of PacSun
Additional Parking for drive-aisles, driveways, fire lanes, pedestrian and
vehicular ingress and egress, parking, landscaping or paving and curb and gutter
related thereto.
7.
La Palma Utility Easement Area [Section 1.1(C) of the Agreement]. Pursuant to
Section 1.1(C) of the ECA, La Palma expressly reserved the right to relocate the
La Palma Utility Easement Area on the La Palma Property. The La Palma Utility
Easement Areas is hereby relocated to the area shown on Exhibit H to this First
Amendment and (a) Exhibit H to the ECA is hereby amended by deleting such
exhibit in its entirety and substituting in its place Exhibit H to this First
Amendment; and (b) the references in Section 1.1(C) of the ECA and all
references in the ECA and in the Agreement to the "La Palma Utility Easement
Area" shall mean the area depicted on Exhibit H to this First Amendment.

8.
Responsibility for Utility Lines [Section 1.1(D) of the Agreement]. The first
sentence of Section 1.1(D) of the ECA is hereby deleted in its entirety and the
following is substituted in its place:

To the extent the PacSun Utility Lines, MBC Utility Lines, East Miraloma Utility
Lines, or the La Palma Utility Lines are not maintained by a public utility or
third party utility service provider, (i) MBC shall be responsible for the
operation, maintenance, repair, replacement and cost of the East Miraloma
Utility Lines and La Palma Utility Lines, (ii) TCAM shall be responsible for the
operation, maintenance, repair, replacement and cost of the PacSun Utility
Lines, and (iii) La Palma shall be responsible for the operation, maintenance,
repair, replacement and cost of the MBC Utility Lines; provided, however, to the
extent any portion of any of the PacSun Utility Lines, the MBC Utility Lines,
the East Miraloma Utility Lines or the La Palma Utility Lines serve more than
one property, then the parties agree that the owners of the properties served
shall share the costs of operation, maintenance, repair and replacement equally,
and each such owner will reimburse the other for its share of such cost within
twenty (20) days following written request for such reimbursement.




--------------------------------------------------------------------------------




9.
Surface Drainage Easements [Sections 1.2(A), (B) and (C)]. Pursuant to Section
1.2 of the ECA, PacSun has granted for the benefit of the East Miraloma Property
and the La Palma Property an easement for surface drainage and sheet flow of
water over the Prior PacSun Property, and East Miraloma has granted a similar
easement for the benefit of the PacSun Property over the East Miraloma Property.
Each of such easements was a blanket easement over the grantor's entire
property. In order to confirm such easements following the modification of the
PacSun Property and La Palma Property after the Lot Line Adjustment, the parties
agree that Exhibit O to the ECA is hereby amended by deleting such exhibit in
its entirety and substituting in its place Exhibit O to this First Amendment.

10.
Parking/Construction Easements over PacSun Additional Parking [Section 1.3 of
the Agreement]. As noted above, the PacSun Additional Parking parcel is being
reconstituted as described in Exhibit A-1 attached hereto.

(a)Parking Rights for PacSun Additional Parking [Section 1.3(A) of the
Agreement]. Section 1.3(A) of the ECA is hereby deleted in its entirety and the
following is hereby substituted in its place:
Subject to the easement rights set forth in Section 1.4 below, with respect to
parking rights, MBC and La Palma shall have the sole and exclusive right to use
the PacSun Additional Parking for the parking of passenger vehicles; TCAM shall
not have any right to park within those certain parking stalls contained within
the PacSun Additional Parking. La Palma, at its sole cost and expense (except as
otherwise set forth in this Agreement), shall operate, maintain repair and
replace in a clean, unlettered, orderly and sanitary condition and good state of
repair the PacSun Additional Parking, such area being part of the Maintenance
Area (as defined in Section 3.3 below) as depicted on Exhibit F to the First
Amendment. La Palma reserves the right to modify the location of parking stalls
contained within the PacSun Additional Parking at its sole cost and expense from
time to time so long as such relocation does not materially adversely inhibit
(1) the parking rights in favor of MBC granted in this Section 1.3(A) and/or (2)
the access rights granted by the easements contained in Section 1.4 below,
provided, however, that any such relocation must in all respects comply with
City of Anaheim ("City") requirements.
(b)Construction/Maintenance to PacSun Additional Parking [Section 1.3(B) of the
Agreement]. Section 1.3(B) of the ECA is hereby amended by deleting such Section
in its entirety and substituting the following in its place:
Subject to the terms of Section 2 of this Agreement, MBC hereby grants and
conveys, for the benefit of La Palma and the La Palma Property a non-exclusive,
access, ingress and egress for construction and maintenance purposes over and
upon the PacSun Additional Parking for La Palma, its agents and contractors in
connection with construction, re-construction, maintenance, replacement and
repair of improvements and facilities at the La Palma Property and to perform La
Palma's maintenance obligations with respect to the PacSun Additional Parking
under Section 3.3 of this Agreement; provided, however, such easement shall be
temporary in nature limited to the periods during which such construction,
re-construction, maintenance, replacement and repair is being undertaken and La
Palma shall use commercially reasonable efforts to mitigate any material adverse
interference with MBC's parking and access rights during such periods including,
without limitation, any interference resulting in any claims or assertions by
the City that the PacSun Property is not in compliance with applicable parking
regulations.
11.
PacSun East Miraloma Access Easement Areas [Section 1.4(A) of the Agreement].
Pursuant to Section 1.4(A) of the ECA, PacSun expressly reserved the right to
relocate the PacSun East Miraloma





--------------------------------------------------------------------------------




Access Easement Areas. The PacSun East Miraloma Access Easement Areas are hereby
relocated to the areas shown on Exhibit M to this First Amendment and (a)
Exhibit M to the ECA is hereby amended by deleting such exhibit in its entirety
and substituting in its place Exhibit M to this First Amendment; and (b) the
references in Section 1.4(A) of the ECA and all references in the Agreement to
the "PacSun East Miraloma Access Easement Areas" shall mean the areas depicted
on Exhibit M to this First Amendment.
12.
PacSun La Palma Access Easement Areas [Section 1.4(B) of the Agreement].
Pursuant to Section 1.4(B) of the ECA, PacSun expressly reserved the right to
relocate the PacSun La Palma Access Easement Areas from time to time as set
forth in Section 1.4(B). The PacSun La Palma Access Easement Areas are hereby
relocated to the areas shown on Exhibit N to this First Amendment and (a)
Exhibit N to the ECA is hereby amended by deleting such exhibit in its entirety
and substituting in its place Exhibit N to this First Amendment; and (b) the
references in Section 1.4(B) of the ECA and all references in the Agreement to
the "PacSun La Palma Access Easement Areas" shall mean the areas depicted on
Exhibit N to this First Amendment.

La Palma hereby consents to the relocation of the La Palma Truck Route.


13.
La Palma PacSun Access Easement Area and La Palma East Miraloma Access Easement
Area [Section 1.4(D) of the Agreement]. Pursuant to Section 1.4(D) of the ECA,
La Palma expressly reserved the right to relocate the La Palma PacSun Access
Easement Area and the La Palma East Miraloma Access Easement Area on the La
Palma Property from time to time. The La Palma PacSun Access Easement Area and
the La Palma East Miraloma Access Easement Area are hereby relocated to the area
shown on Exhibit H to this First Amendment and (a) Exhibit H to the ECA is
hereby amended by deleting such exhibit in its entirety and substituting in its
place Exhibit H to this First Amendment; and (b) the references in Section
1.4(D) of the ECA and all references in the Agreement to the "La Palma PacSun
Access Easement Area" and the "La Palma East Miraloma Access Easement Area"
shall mean the area depicted on Exhibit H to this First Amendment.

14.
MBC Firelane Easement Area [Section 1.4(G) of the Agreement]. The following is
hereby added as new Section 1.4(G) to the Agreement:

G.    MBC hereby grants and conveys, for the benefit of the La Palma Property
and all owners and permitees of the La Palma Property, and the City of Anaheim
Fire Department a non-exclusive, perpetual vehicular and pedestrian ingress and
egress emergency services easement and thirty (30) foot wide firelane (the "MBC
Firelane") over that portion of the PacSun Additional Parking depicted on
Exhibit D-2 to the First Amendment (the "MBC Firelane Easement Area") for use by
fire trucks, other emergency service vehicles and for fire protection and
emergency services and for the installation, operation, maintenance, use,
repair, replacement and removal of fire protection and emergency services
equipment, apparatus and facilities related thereto; provided, however, the MBC
Firelane and MBC Firelane Easement Area may be relocated to other portions of
the PacSun Additional Parking from time to time at La Palma's or the City of
Anaheim Fire Department's written request and at La Palma's sole cost and
expense so long as after such relocation the number of parking spaces available
on the PacSun Additional Parking is not reduced. MBC acknowledges and agrees
that the MBC Firelane Easement Area shall not be used for parking of vehicles or
otherwise obstructed. La Palma shall maintain the MBC Firelane and MBC Firelane
Easement Area at its sole cost and expense. Subject to (1) La Palma's
performance of its maintenance obligations with respect to the PacSun Additional
Parking under Section 3.3 of the Agreement, and (2) the use of the MBC Firelane
and MBC Firelane Easement Area for access and use in connection with fire
protection and emergency services, the use of the MBC Firelane Easement Areas
for drive-aisles, driveways, pedestrian and vehicular ingress and egress shall
not be unreasonably restricted or impaired.




--------------------------------------------------------------------------------




15.
MBC Non-Build Easement Area [Section 1.5(A) of the Agreement]. The following is
hereby added to the end of Section 1.5(A) of the ECA:

MBC hereby grants and conveys, for the benefit of the La Palma Property and all
owners and permitees of the La Palma Property, a non-exclusive, perpetual
non-build easement over that certain area of the PacSun Additional Parking
depicted on Exhibit J-1 to the First Amendment (the "MBC Non-Build Easement
Area"). No building, structure or improvement shall be constructed, erected,
maintained or permitted to remain on or in the MBC Non-Build Easement Area
(other than (1) existing or future landscaping and any parking related
improvements and (2) any existing City facilities or such other facilitates as
may be required by the City's BMPs). Notwithstanding the foregoing, nothing
contained herein shall prohibit or otherwise restrict in any way whatsoever, the
use of the MBC Non-Build Easement Area for drive-aisles, driveways, fire lanes,
pedestrian and vehicular ingress and egress, parking, landscaping or paving and
curb and gutter related thereto.
16.
Easement Areas [Section 2 of the Agreement]. The first paragraph of Section 2 of
the ECA is hereby deleted in its entirety and the following is substituted in
its place:

As used herein, the PacSun Utility Easement Areas, MBC Utility Easement Areas,
East Miraloma Utility Easement Areas, PacSun East Miraloma Access Easement
Areas, PacSun La Palma Access Easement Areas, East Miraloma Access Easement
Areas, La Palma PacSun Access Easement Area, La Palma East Miraloma Access
Easement Area, MBC Firelane Easement Area, PacSun Non-Build Easement Area, MBC
Non-Build Easement Area, East Miraloma Non-Build Easement Area, PacSun Sign
Easement Area, and all other areas over which an easement is granted under this
Agreement but not otherwise defined, shall collectively be referred to as
"Easement Areas."
17.
Maintenance [Section 3.3 of the Agreement]. Section 3.3 of the ECA is hereby
amended by (a) deleting Exhibit F to the ECA in its entirety and substituting in
its place Exhibit F to this First Amendment, and (b) adding the following as a
new paragraph to the end of such Section:

La Palma hereby covenants and agrees, at its sole cost and expense (except as
otherwise set forth in this Agreement), to operate, maintain, repair, and
replace in a clean, unlittered, orderly and sanitary condition and good state of
repair the improvements, equipment, apparatus and facilities as located on the
Maintenance Area located on the PacSun Additional Parking to be maintained by La
Palma as depicted on Exhibit F to the First Amendment as may be constructed or
reconstructed, as the case may be, including, without limitation, painting,
striping and replacing (as necessary) of all paved surfaces and curbs, and
ensure coordinated and cooperative operation of the PacSun Additional Parking
and the La Palma Property.


18.
City Planning Director Consent. In accordance with Section 9.6 and Exhibit P to
the ECA, the consent of the City Planning Director for the City of Anaheim is
required for some of the amendments contained in this First Amendment. By its
execution of the attached "Consent of the City of Anaheim", the City of Anaheim,
acting by and through its Planning Director, hereby consents to the provisions
of this First Amendment.

19.
Effect of this First Amendment. Except as expressly amended and/or modified by
this First Amendment, the ECA is hereby ratified and confirmed and all other
terms of the ECA are and shall remain in full force and effect, unaltered and
unchanged by this First Amendment. In the event of any conflict between the
provisions of this First Amendment and the provisions of the ECA, the provisions
of this First Amendment shall control. Whether or not specifically amended by
this First Amendment, all of the terms and provisions of the ECA are hereby
amended to the extent necessary to give effect to the purpose and intent of this
First Amendment.





--------------------------------------------------------------------------------




20.
Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. The signature page
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) thereon provided such signature page is attached to any
other counterpart identical thereto except having additional signature pages
executed by other parties to this First Amendment attached thereto.

[ Signatures on next page ]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives as of the date first above
written.
LA PALMA:        LA PALMA/MILLER OWNER, LLC,
a Delaware limited liability company


By:    LA PALMA/MILLER JV, LLC,
a Delaware limited liability company,
Its Sole Member


By:    LA PALMA & MILLER SB/PI, LLC,
a California limited liability company,
Administrative Member


By:    PDC OC/IE LLC,
a Delaware limited liability company,
Its Manager


By:    ________________________
Stephen M. Batcheller
Local Partner
Dated:    October 18, 2013




[Signatures continued on next page]




--------------------------------------------------------------------------------




MBC:            MIRALOMA BORROWER CORPORATION,
a Delaware corporation


By:    ___________________________
Name:    _____________________
Its:    _____________________


Dated:    October 17, 2013


[Signatures continued on next page]




--------------------------------------------------------------------------------




TCAM:        TCAM CORE PROPERTY FUND OPERATING LP
a Delaware limited partnership


By:    TCAM CORE PROPERTY FUND OPERATING GP, LP,
a Delaware limited partnership,
As General Partner


By:    ____________________________
Name:    ______________________
Its:    ______________________


Dated:    November __, 2013


[Signatures continued on next page]


























--------------------------------------------------------------------------------




CONSENT OF CITY OF ANAHEIM
In accordance with Section 9.6 and Exhibit P of the ECA, the CITY OF ANAHEIM, a
municipal corporation and charter city, acting by and through its Planning
Director (herein referred to as the "City"), hereby consents to the provisions
of the foregoing First Amendment. This Consent is made with the understanding
that the City does not assume any of the obligations of LA PALMA/MILLER OWNER,
LLC, a Delaware limited liability company, MIRALOMA BORROWER CORPORATION, a
Delaware corporation, and TCAM CORE PROPERTY FUND OPERATING LP, a Delaware
limited partnership, under the ECA, as amended by the foregoing First Amendment,
but may enforce any of the terms and conditions thereof that directly or
indirectly impact the conditions of approval for the parcelization of the
property referenced in the ECA, as amended by the foregoing First Amendment.
"CITY"
CITY OF ANAHEIM,
a municipal corporation and charter city
Dated:     November __,
2013.                        By:    _________________________________
Sheri Vander Dussen, Planning Director
ATTEST:
LINDA N. ANDAL, CITY CLERK
By:    _______________________


APPROVED AS TO FORM:
MICHAEL R.W. HOUSTON, CITY ATTORNEY
By:    ___________________________
Theodore J. Reynolds
Assistant City Attorney






--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




STATE OF CALIFORNIA                 )
)    ss
COUNTY OF ______________        )




On November__, 2013, before me, _______________________, Notary Public,
personally appeared __________________ who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature ____________________________ (Seal)






